Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20040032477) in view of Black (US 6307956).
Regarding claim 1 Kang teach a handwriting input device in shape of a digital pen, the handwriting input device (fig, 4a) comprising: 
a pen tip (fig, 4a, 102a) formed on one side of the pen; 
a light source unit (fig, 4a, 104) configured to apply a coherence ray to a surface around the pen tip (Abstract); 
first and [[second]] image sensor[[s]] (fig. 4, image sensor 106) configured to sense coordinate components needed for movement coordinates calculation of the pen in response to a user's handwriting input based on at least one portion of the coherence ray received by reflecting from the surface, respectively (Abstract: image sensor(106) receives/converts the light from the optical fiber into an electric signal and outputs the electric signal); and a processor (fig. 4a, item 107) via the first [[and second image]] sensor.
Kang is silent on a second image sensor and onfigured to calculate movement coordinates of the pen based on the coordinate components sensed,
wherein the first and second image sensors are disposed to have a same distance from the pen tip.
However Black teach a second image sensor (fig. 2A, fingerprint image sensors, claim 1, a second fingerprint image sensor on the stylus also see claim 1, a second fingerprint image fingerprint image on the stylus n electrical communication with the processor, wherein the second fingerprint image sensor is positioned to capture a second fingerprint image during capture of the first fingerprint image by the first fingerprint sensor) and onfigured to calculate movement coordinates of the pen based on the coordinate components sensed (col. 17, line 40-48,variety of digitizing inscription pads are known in the art. U.S. Pat. No. 5,652,412 (Lazzouni) discloses an apparatus for reading and storing coordinate information representative of the instantaneous position of a stylus on a writing surface. The system provides a writing paper having a prerecorded pattern of pixels, each pixel containing encoded location information which identifies an absolute and unique coordinate location on the paper),
wherein the first and second image sensors are disposed to have a same distance from the pen tip (fig. 2A shows CMOS fingerprint image sensors are disposed to have a same distance from the pen tip).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kang and Black teaching so that it may include a second image sensor and calculating movement coordinates of the pen based on the coordinate components sensed,
wherein the first and second image sensors are disposed to have a same distance from the pen tip.
The motivation is to provide stylus for user to sign his/her name, or even for writing anything.

Regarding claim 2 Kang teach wherein the pen tip is disposed to be eccentric upward from a center of the pen (fig. 4).

Regarding claim 4 Kang in view of Black teach wherein the first and second image sensors are disposed to form a prescribed angle in between so as to have the same distance from the pen tip (Black: fig. 2A-2B shows CMOS fingerprint image sensors are disposed to have a same distance from the pen tip).

Regarding claim 6 Kang in view of Black teach wherein the first and second image sensors are disposed in a manner that normal vectors of centers of the first and second image sensors meet each other at the pen tip in the same distance (Black: fig. 2A shows CMOS fingerprint image sensors are disposed to have a same distance from the pen tip).

Regarding claim 3 Kang does not teach wherein the light source unit is disposed between the first and second image sensors.
However, 킹,토빈,알렌 teach wherein the light source unit (fig. 53, item 1494) is disposed between the first (fig. 53, image sensor 1486) and second image sensors (fig. 53, image sensor 1496, the PCB 1483 on which the image sensor 1486 is mounted. The switch 1490 is normally in an open state but closed when pressure is applied. A lens molding 1492 comprising a lens 1494 is slidably mounted at the tip of the pen to correspond to the PCB. The molding 1492 is designed to prevent the lens 1494 from touching a general planar surface. A stand-off ring 1496. Light incident on lens 1494 is directed or focused to a point or line or image sensor 1496).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kang and 킹,토빈,알렌 teaching so that it may include wherein the light source unit is disposed between the first and second image sensors.
The motivation is to provide a pen or cartridge for use in the pen in a broad sense, including an inkjet printhead as a replacement for the tip or point of a conventional pen or pencil.

Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20040032477) in view of Black (US 6307956) and further in view of Rusu (US 20120212459).
Regarding claim 7 Kang in view of Black teach calculates the movement coordinates of handwriting by cumulating the coordinate components sensed via the first and second image sensors (Black fig. 2A-2B, col. 17, line 40-48,variety of digitizing inscription pads are known in the art. U.S. Pat. No. 5,652,412 (Lazzouni) discloses an apparatus for reading and storing coordinate information representative of the instantaneous position of a stylus on a writing surface. The system provides a writing paper having a prerecorded pattern of pixels, each pixel containing encoded location information which identifies an absolute and unique coordinate location on the paper).
But silent on an input sensor provided to the pen tip, wherein the processor initializes the movement coordinates of the pen based on determining that the pen tip touches the surface at a pressure level equal to or higher than a preset pressure level via the pressure sensor.
However, Rusu teach an input sensor provided to the pen tip, wherein the processor initializes the movement coordinates of the pen based on determining that the pen tip touches the surface at a pressure level equal to or higher than a preset pressure level via the pressure sensor ([0011] and see fig. 1).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kang and Rusu teaching so that it may include input sensor provided to the pen tip, wherein the processor initializes the movement coordinates of the pen based on determining that the pen tip touches the surface at a pressure level equal to or higher than a preset pressure level via the pressure sensor.
The motivation is to provide a system includes an electronic pen, functionally integrated with a personal computer for the acquisition and processing of signals associated with signatures.

Regarding claim 9 Kang in view of Rusu teach acceleration sensor (Rusu: [0039] n the block diagram in FIG. 1. System captures the motric phenomenon made by the hand-pen assembly, associated to the handwritten signature, through the sensorial fusion of two categories of signals: acceleration signals captured by MEMS A, MEMS B ), wherein the inclination angle (Rusu: [0121]) of the pen is obtained via the acceleration sensor.

Regarding claim 10 Kang in view of Rusu teach a short-range communication unit performing short-range communication with an external display device interworking with the handwriting input device, wherein the processor controls the short-range communication unit to transmit information including the calculated movement coordinates of the pen to the external display device (Rusu: fig. 1-2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20040032477) in view of Black (US 6307956) and further in view of Seko (JP 2004028977).
Regarding claim 8 Kang in view of Black teach coordinate components include moving distances, sensed by the first and second image sensors (Black fig. 2A-2B, col. 17, line 40-48, variety of digitizing inscription pads are known in the art. U.S. Pat. No. 5,652,412 (Lazzouni) discloses an apparatus for reading and storing coordinate information representative of the instantaneous position of a stylus on a writing surface. The system provides a writing paper having a prerecorded pattern of pixels, each pixel containing encoded location information which identifies an absolute and unique coordinate location on the paper).
But silent on 3 axes (x, y, z) of the pen and an inclination angle of the pen to a gravity direction.
However Seko teach 3 axes (x, y, z) of the pen ([0046] Where m .sub.1 Is a value obtained by dividing the length of the straight line connecting the object 1-1 and the point 5-1 on the CCD by the length of the straight line connecting the point 5-1 and the effective center point of the lens 2-1. m .sub.2 Is the same value for the second CCD 3-2. From these six equations, x, y, z, m .sub.1 , M .sub.2 The following five variables can be calculated. Therefore, the three-dimensional coordinates (x, y, z) of the object can be obtained) and an inclination angle of the pen ([0080]) to a gravity direction (fig. 10 shows pen inclination angle to a gravity direction).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kang and Seko teaching so that it may include 3 axes (x, y, z) of the pen and an inclination angle of the pen to a gravity direction.

The motivation is to provide a position measurement system that can perform position measurement using light interference with a simple configuration at low cost.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 5902968).
Regarding claim 11 Sato teaches a handwriting input device in shape of a digital pen, the handwriting input device (fig. 1) comprising: 
a pen tip (fig. 1, fig. 8); 
a pressure sensor disposed at the pen tip ( claim 16: a pressure sensor for detecting a stress applied to the pen's tip end from the writing surface, and said pressure sensor detects whether the pen's tip end is brought into contact with the writing surface on the basis of the presence or absence of stress from the writing surface, And further, the handwriting detecting section includes a pressure sensor ), the pressure sensor being configured to3 sense a pressure level of the pen tip (And further, the handwriting detecting section includes a pressure sensor for detecting the stress applied to the pen's tip end from the handwriting surface, and detects whether the pen's tip end contacts the surface by detecting the stress from the handwriting surface); 
an acceleration sensor configured to sense an inclination angle of the pen to a gravity direction (col. 5, line 46-50);  
and a processor (col. 37, When implemented in software a computer processor r such as a microprocessor is programmed to carry out the structural functions and operational steps described herein) configured to: 
receive the pressure level from the pressure sensor (claim 16); and 
receive the inclination angle of the pen from the acceleration sensor (col. 5, line 46-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5902968) in view of Nagaoka (US 20140062964).

Regarding claim 19 Sato does not expressly teach a short-range communication unit configured to perform short-range communication with an external display device interworking with the pen, wherein the processor controls the short-range communication unit to transmit information including the calculated movement coordinates of the pen to the external display device. 
However, Nagaoka teach a short-range communication unit (fig. 3, item 19) configured to perform short-range communication with an external display device (fig. 3, item 24) interworking with the pen, wherein the processor (fig. 3, item 31 [0085]) controls the short-range communication unit to transmit information including the calculated movement coordinates of the pen to the external display device ([0143] When the electronic pen 10 is inclined in any direction and rotated, the directions of the 6.times.6 lattice do not match the directions of the pixel coordinate system (x,y) shown in FIG. 14. Therefore, the lattice position setting circuitry 16 cannot determine the directions of the world coordinate system (X,Y) of the display plane 21 from the image P8 shown in FIG. 14, which shows the detection results of the positions V1 of the dot marks 50 see fig. 15, [0196] [0197]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Sato and Nagaoka teaching so that it may include teach a short-range communication unit configured to perform short-range communication with an external display device interworking with the pen, wherein the processor controls the short-range communication unit to transmit information including the calculated movement coordinates of the pen to the external display device. 
The motivation is to provide a handwriting input system capable of providing more accurate position information.

Regarding claim 20 Sato in view of Nagaoka teaches wherein the pen tip is disposed to be eccentric upward from a center of the pen (Nagaoka: fig. 2).

Allowable Subject Matter
Claim 5 is allowed.

Claims 12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 

Applicant argues: AS nest understood by the Examiner, applicant’s main argument is Black is not combinable Kang.
Examiner responds: Examiner respectfully disagrees. Kang and Black are from the same field of endeavor such as electronic pen. Black teach the limitations that was silent in Kang.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625